Exhibit 10.34

 

FIRST AMENDMENT OF Purchase and Sale CONTRACT

 

THIS FIRST AMENDMENT OF PURCHASE AND SALE CONTRACT(this “Amendment”) is entered
into effective as of the 28th day of September, 2009 (“Effective Date”), by and
between NATIONAL PROPERTY INVESTORS 8, A CALIFORNIA LIMITED PARTNERSHIP, a
California limited partnership, having an address at c/o AIMCO, 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and
MORRISVILLE APARTMENTS PARTNERS, LLC, a North Carolina limited liability
company, having a principal address at P.O. Box 9886, Greensboro, North Carolina
27429 (“Purchaser”).

RECITALS

A.        Seller and Purchaser entered into that certain Purchase and Sale
Contract, dated as of August 28, 2009 (the “Contract”), regarding real property
located in Morrisville, North Carolina and more particularly described in the
Contract.

B.         Seller and Purchaser desire to amend the Contract subject to the
terms and conditions described below.

C.        All capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Contract.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Seller and Purchaser
agree as follows:

agreements

1.                  Incorporation of Recitals.  The foregoing recitals are true
and correct and are incorporated herein by reference.

2.                  Credit for Capital Items.  Purchaser shall be given a credit
against the Purchase Price at Closing in an amount equal to $57,000.00.

3.                  No Further Modification.  Except as modified by this
Amendment, the Contract remains unmodified.  The terms and provisions of the
Contract as amended by this Amendment remain in full force and effect and are
hereby ratified and confirmed.

4.                  Counterparts.  This Amendment may be executed in multiple
counterparts, and all such counterparts together shall be construed as one
document.

5.                  Telecopied/Electronic Mail Signatures.  A counterpart of
this Amendment signed by one party to this Amendment and telecopied or sent by
electronic mail to another party to this Amendment or its counsel (i) shall have
the same effect as an original signed counterpart of this Amendment, and (ii)
shall be conclusive proof, admissible in judicial proceedings, of such party’s
execution of this Amendment.

 [Remainder of page intentionally left blank; signatures to follow]

 

 

IN WITNESS WHEREOF, Seller and Purchaser have entered into this First Amendment
as of the date first above stated.

 

SELLER:

 

NATIONAL PROPERTY INVESTORS 8, A CALIFORNIA LIMITED PARTNERSHIP, a California
limited partnership

 

By:   NPII EQUITY INVESTMENTS, INC.,

          a Florida corporation,

          its general partner

 

 

By:  /s/Trent A. Johnson
Name:  Trent A. Johnson
Title:  Vice President


PURCHASER:

 

MORRISVILLE APARTMENTS PARTNERS, LLC, a North Carolina limited liability company

 

By:  /s/Joseph M. Brantley, III

Name:  Joseph M. Brantley, III

Title:     Manager Member

 